Title: To George Washington from Captain Richard Dodge, 22 August 1775
From: Dodge, Richard
To: Washington, George



Sr
Chelsea [Mass.] August the 22th 1775

I Have Sent a gentlemen to your Exelency that was from Boston yesturday, I Furst Saw him a Bout five of the C[l]ock But the Barer was gon to Head Quarters with the hors and it Did not Lay in my Pouer to git a Hors for him and he Said he Co[u]ld not goue on foot—he a Peard to Be vary noing—I inpuierd [inquired] in to his Cariter By gentelmen men of Note wich in formed me he was a man that mite Be Depended uppon & that he Nue The Situation of the armey as wull as aney man.

Sir I am with Respect your Exeleny most humble Servent a[t] Command

Richd Dodge Capt.

